Name: Council Regulation (EEC) No 1214/83 of 17 May 1983 amending Regulation (EEC) No 1202/82 on the implementation of the Community scale for the classification of carcases of adult bovine animals for recording market prices in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 132 / 14 Official Journal of the European Communities 21 . 5 . 83 COUNCIL REGULATION (EEC) No 1214 / 83 of 17 May 1983 amending Regulation (EEC) No 1202 / 82 on the implementation of the Community scale for the classification of carcases of adult bovine animals for recording market prices in the beef and veal sector improvements still needed in the system of monitoring carcase weight prices , the application of the present dual price recording system should be extended for a further marketing year , HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EEC ) No 1202 / 82 , '1982 / 83 marketing year' is hereby replaced by '1983 / 84 marketing year'. THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 805 / 68 of 27 June 1968 on the common organization of the market in beef and veal (*), as last amended by the 1979 Act of Accession , Having regard to the proposal from the Commission ( 2 ), Whereas Regulation (EEC ) No 1202 / 82 ( 3 ) lays down that , for the period 28 June 1982 until the end of the 1982 / 83 marketing year , Member States are to record market prices on the basis of the Community scale for the classification of carcases of adult bovine animals as established by Regulation (EEC ) No 1208 / 81 ( 4 ) in parallel with recording based on the live weight ; whereas , since there has not been a sufficiently long experimental period and having regard to the Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 23 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1983 . For the Council The President I. KIECHLE (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . ( 2 ) OJ No C 32 , 7 . 2 . 1983 , p. 62 . ( 3 ) OJ No L 140 , 20 . 5 . 1982 , p. 35 . ( «) OJ No L 123 , 7 . 5 . 1981 , p. 3 .